DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Ellis, Reg. # 40,389 on 6/25/2021.

The application has been amended as follows: 
In claims: amend claims 1 and 13 as follows:

1.    (Currently Amended) An atmospheric precipitation rate computation system (1) comprising:
an electronic digital image/video capture apparatus (10) to capture digital images/videos of an environment where an atmospheric precipitation is taking place; and
an electronic digital image processing apparatus (20) in communication with the electronic digital image/video capture apparatus (10) to receive therefrom and process the captured digital images/videos to compute atmospheric precipitation rates of atmospheric precipitations which are taking place in the environments depicted in the received digital images/videos;
wherein the electronic digital image processing apparatus (20) is configured to compute an atmospheric precipitation rate of an atmospheric precipitation which is taking place in an environment depicted in one captured digital image of the digital images captured by the electronic digital image/video capture apparatus (10) by:
identifying atmospheric precipitation pixels in the captured digital image which represent precipitation elements;
computing an atmospheric precipitation brightness in the captured digital image based on changes in brightness produced by the atmospheric precipitation at the identified atmospheric precipitation pixels with respect to a corresponding background brightness; and
computing the atmospheric precipitation rate with the captured digital image based on the computed atmospheric precipitation brightness and on a stored mathematical model that expresses atmospheric precipitation brightness in one digital image as a function of an atmospheric precipitation rate of an atmospheric precipitation that is taking place in an environment depicted in the one digital image.

13.    (Currently Amended) A computer program product for atmospheric precipitation rate computation, the computer program product being embodied in non-transitory computer readable storage media and loadable in an electronic digital image processing apparatus (20) in an atmospheric precipitation rate computation system (1), the computer program product comprising instructions to:
capture, in an electronic digital image/video capture apparatus (10), digital images/videos of an environment where an atmospheric precipitation is taking place;
receive and process, by the electronic digital image processing apparatus (20) in communication with the electronic digital image/video capture apparatus (10), captured digital images/videos from the electronic digital image/video capture apparatus (10) to compute atmospheric precipitation rates of atmospheric precipitations which are taking place in the environments depicted in the received digital images/videos; and
compute, by the electronic digital image processing apparatus (20), an atmospheric precipitation rate of an atmospheric precipitation which is taking place in an environment depicted in one captured digital image by:
identifying atmospheric precipitation pixels in the captured digital image which represent precipitation elements;
computing an atmospheric precipitation brightness in the captured digital image based on changes in brightness produced by the atmospheric precipitation at the identified atmospheric precipitation pixels with respect to a corresponding background brightness; and
computing the atmospheric precipitation rate with the captured digital image based on the computed atmospheric precipitation brightness in the captured digital image and on a stored mathematical model that expresses atmospheric precipitation brightness in one digital image as a function of an atmospheric precipitation rate of an atmospheric precipitation that is taking place in an environment depicted in the one digital image.

Allowable Subject Matter
Claims 1, 3-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Per the applicants extensive amendments and persuasive arguments filled on 6/2/2021 all rejections are withdrawn and claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach an electronic digital image/video capture apparatus (10) to capture digital images/videos of an environment where an atmospheric precipitation is taking place; and an electronic digital image processing apparatus (20) in communication with the electronic digital image/video capture apparatus (10) to receive therefrom and process the captured digital images/videos to compute atmospheric precipitation rates of atmospheric precipitations which are taking place in the environments depicted in the received digital images/videos; wherein the electronic digital image processing apparatus (20) is configured to compute an atmospheric precipitation rate of an atmospheric precipitation which is taking place in an environment depicted in one captured digital image of the digital images captured by the electronic digital image/video capture apparatus (10) by: identifying atmospheric precipitation pixels in the captured digital image which represent precipitation elements; computing an atmospheric precipitation brightness in the captured digital image based on changes in brightness produced by the atmospheric precipitation at the identified atmospheric precipitation pixels with respect to a corresponding background brightness; and computing the atmospheric precipitation rate with the captured digital image based on the computed atmospheric precipitation brightness and on a stored mathematical model that expresses atmospheric precipitation brightness in one digital image as a function of an atmospheric precipitation rate of an atmospheric precipitation that is taking place in an environment depicted in the one digital image, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663